Citation Nr: 0816558	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  07-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of cancer of the larynx.

2.  Entitlement to service connection for disability 
manifested by an atrophic left testicle and sterility, 
claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1947.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The veteran was provided a personal hearing via 
videoconference before the undersigned in April 2008.  A 
transcript of the hearing is associated with the claims 
folder.  

The also record reflects that a motion to advance this case 
on the docket was filed by the veteran's representative 
during his personal hearing.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2007).

Finally, subsequent to the hearing, the veteran submitted 
additional evidence consisting of: 1) an April 1990 operation 
report from the Iowa City VA Medical Center; 2) medical 
evidence dated February 18, 1981, from the VA Medical Center 
in Des Moines, Iowa; and 3) a May 1983 report to the House of 
Representatives, Irradiation of Personnel during Operation 
Crossroads: An Evaluation Based on Official Documents.  A 
waiver of RO consideration was included.  The evidence will 
therefore be considered in this decision.  38 C.F.R. § 
20.1304 (2007).

The most recent final denial of veteran's claim for 
entitlement to service connection for cancer of the larynx 
was issued by the RO in June 1995.  Effective September 24, 
1998, under liberalizing regulations the veteran's cancer of 
the larynx was newly considered a "radiogenic disease" 
based on a revision to 38 C.F.R. § 3.311(b)(2).  See 63 Fed. 
Reg. 50993 (Sept. 24, 1998) (language added that "any other 
cancer" considered a radiogenic disease), currently codified 
at 38 C.F.R. § 3.311(b)(2)(2007).  As a result, rather than 
considering whether new and material evidence has been 
received to reopen this claim, the Board will proceed 
directly to a de novo review of the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1, 5-6 (2006).  

Similarly, the most recent final denial of the veteran's 
claim for entitlement to service connection for disability 
manifested by an atrophic left testicle and sterility was by 
issued by the RO in August 1985.  Since that time, pertinent 
regulations have been revised on multiple occasions, to 
include liberalizing provisions regarding the definition of a 
radiogenic disease that directly affect adjudication of the 
claim.  Cf. 38 C.F.R. § 3.311 (1985), 38 C.F.R. § 3.311 
(1994), and, in particular, 38 C.F.R. §§ 3.311(b)(2) and 
(b)(4) (1995 & 2007) (including a liberalized definition of 
radiogenic disease as including disabilities for which 
veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease).  As a result, rather than considering whether new 
and material evidence has been received to reopen this claim, 
the Board will proceed directly to a de novo review of the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1, 5-6 (2006).  

The issue of entitlement to service conection for disability 
manifested by an atrophic left testicle and sterility, 
claimed as due to radiation exposure is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC


FINDINGS OF FACT

1. The veteran participated in Operation CROSSROADS and is a 
radiation-exposed veteran.

2.  Under VA regulations, the veteran's cancer of the larynx 
is a "radiogenic disease" that may be induced by ionizing 
radiation.

3.  The veteran did not have cancer of the larynx during 
service or within one year after discharge from service.

4.  The competent medical evidence of record establishes that 
it is unlikely that the veteran's cancer of the larynx is 
related to his radiation exposure during service.



CONCLUSION OF LAW

Cancer of the larynx was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

A January 2003 VCAA letter explained to the veteran in 
general terms that to establish service connection the RO 
would need evidence of a current disability and medical 
evidence that the disabilities were incurred in or aggravated 
during service.  He was informed that he could help to 
substantiate his claim through facts or papers showing that 
his disability was due to service.  A June 2007 VCAA letter 
more narrowly tailored to the veteran's claim explained to 
the veteran that he needed to submit evidence indicating that 
his cancer of the larynx is related to radiation exposure.  
(There is no indication or contention that the veteran's 
cancer of the larynx began during service or might possibly 
be related to any incident of service other than radiation 
exposure.)  The January 2003 and June 2007 letters 
additionally informed the veteran of the types of evidence 
that VA would seek to provide and that the the veteran was 
expected to provide.  The June 2007 letter specifically 
requested the veteran to provide any evidence in his 
possession that pertains to his claim.  In addition, the June 
2007 VCAA notice letter explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV). (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Here, after the January 2007 notice was 
provided to the veteran, the claim wsa readjudicated in a 
Novemgre 2007 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

Duty to assist

With regard to the duty to assist, the claims files contain 
service medical records, reports of post-service treatment 
and surgery for cancer of the larynx, estimates of radiation 
exposure during service, and medical opinions as to the 
probability that the veteran's cancer of the larynx was 
related to radiation exposure during service in light of the 
estimated in-service radiation exposure.  Additionally, the 
claims files contain the veteran's statements in support of 
his claim and documentation relating to the circumstances of 
the veteran's exposure to radiation during service.  The 
Board has reviewed such statements and concludes that he has 
not identified further available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in the active military, naval, or air service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for 90 days or more during a 
period of war develops a malignant tumor to a degree of 10 
percent or more within one year from separation from such 
service, such disease may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 
3.309(a).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted on a direct basis under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device (including Operation CROSSROADS); the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946 (as in this case); or internment 
as a prisoner of war (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchio-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2). 

When it is determined (i) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (ii) the veteran subsequently 
developed a radiogenic disease; and (iii) such disease first 
became manifest within the period specified in 38 C.F.R. § 
3.311, paragraph (b)(5), before its adjudication the claim 
will be referred to the Under Secretary for Benefits for 
further consideration in accordance with paragraph (c) of 
this section.  If any of the foregoing 3 requirements has not 
been met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances.  For purposes of this section the term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) all 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung 
cancer; (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) 
colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; 
(xiii) urinary bladder cancer; (xiv) salivary gland cancer; 
(xv) multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) non-malignant thyroid nodular disease; (xviii) ovarian 
cancer; (xix) parathyroid adenoma; (xx) tumors of the brain 
and central nervous system; (xxi) cancer of the rectum; 
(xxii) lymphomas other than Hodgkin's disease; (xxiii) 
prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 
3.311.  

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  Dose data is requested from the Department of 
Defense in claims based upon participation in atmospheric 
nuclear testing, and claims based upon participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  38 C.F.R. § 3.311(a)(2).

38 C.F.R. § 3.311(c) provides:

(1) When a claim is forwarded for review 
pursuant to paragraph (b)(1) of this 
section. . . the Under Secretary for 
Benefits shall consider the claim with 
reference to the factors specified in 
paragraph (e) of this section and may 
request an advisory medical opinion from 
the Under Secretary of Health.

(i) If after such consideration the Under 
Secretary for Benefits is convinced sound 
scientific and medical evidence supports 
the conclusion it is at least as likely 
as not the veteran's disease resulted 
from exposure to radiation in service, 
the Under Secretary for benefits shall so 
inform the regional office in writing. . 
. . .

(ii) If the Under Secretary for Benefits 
determines that there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall so inform the regional office in 
writing, setting forth the rationale for 
this conclusion.

(2) If the Under Secretary for Benefits, 
after considering any opinion of the 
Under Secretary for Health, is unable to 
conclude whether it is at least as likely 
or not, or that there is no reasonable 
possibility, the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall refer the matter to an outside 
consultant in accordance with paragraph 
(d) of this section.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Factual Analysis

The veteran served on active duty from November 1945 to 
November 1947, including participation in nuclear atmospheric 
testing as part of Operation CROSSROADS while aboard the USS 
Fall River at Bikini Atoll in 1946.  He witnessed test 
detonations ABLE and BAKER in July 1946.

The service medical records, including the November 1947 
report of separation examination, contain no reference to any 
laryngeal abnormality.

A VA hospital summary discloses that in April 1990 the 
veteran was admitted with a history of hoarseness of about 
one year's duration.  A laryngoscopic study revealed 
moderately differentiated squamous cell carcinoma of the 
vocal cords.  The pertinent diagnostic impression was 
squamous cell carcinoma of the larynx.  

There is no contention and no evidence that the veteran 
experienced cancer of the larynx within one year of discharge 
from service.  Accordingly, entitlement to service connection 
for cancer of the larynx under the provisions of 38 C.F.R. 
§§ 3.307(a)(3) and 3.309(a) is not warranted.  He underwent a 
partial laryngectomy to remove the cancer.

Although the veteran participated in Operation CROSSROADS and 
is therefore a radiation-exposed veteran, he is not entitled 
to a presumption of service connection for cancer of the 
larynx pursuant to 38 C.F.R. § 3.309(d), because cancer of 
the larynx is not listed among regulatory "diseases specific 
to radiation exposed veterans."  See 38 C.F.R. 
§ 3.309(d)(2)(i)-(xxi).   

In a September 1990 report, the Defense Nuclear Agency (DNA) 
indicated that a search of dosimetry data revealed no record 
of radiation exposure for the veteran.  However, a scientific 
dose reconstruction indicates that he would have received a 
probable dose of 0.204 rem gamma with an upper bound of 0.341 
rem gamma and virtually no exposure to neutron radiation, and 
a minimal dose to the skin to internal deposited 
radioisotopes.  In March 1991, the VA Assistant Chief Medical 
Director reviewed these dose estimates and noted that the 
veteran had developed squamous cell carcinoma of the larynx 
about 44 years after exposure.  Based on studies regarding 
the health effects of exposure to radiation, the Assistant 
Chief Medical Director, a physician, concluded that it was 
highly unlikely that the veteran's cancer of the larynx was 
attributable to exposure to ionizing radiation in service 
because the veteran's exposure level was much lower than 
exposure levels in studies that showed such a relationship.  
In a March 1991 statement, the Director, Compensation and 
Pension, concluded that after a review of the evidence in its 
entirety, there was no reasonable possibility that the 
veteran's cancer of the larynx was the result of exposure to 
radiation during service.
 
In September 2005, the RO received confirmation from the 
Defense Threat Reduction Agency (DTRA) that the veteran 
participated in and was exposed to radiation during nuclear 
atmospheric testing conducted during Operation CROSSROADS.  
The DTRA provided a radiation dose estimate based on 
available military records and the veteran's recollections 
and statements.  The radiation dose estimate was as follows: 
Mean total external gamma dose: 1.0 rem; upper bound gamma 
dose: 2.6 rem; mean total external neutron dose: 0.0 rem; 
upper bound neutron dose: 0.0 rem; mean skin dose (nose) beta 
plus gamma: 1.3 rem; upper found total skin dose (nose): 3.1 
rem; internal committed dose to the larynx: 0.0 rem; upper 
bound committed dose to the larynx: 0.06 rem.  Accompanying 
the dose estimate were the radiation dose estimate scenario 
and a fact sheet about Operation CROSSROADS.

In a letter dated in June 2006, VA's Chief Public Health and 
Environmental Hazards Officer provided a medical opinion 
regarding the likelihood that the veteran's cancer of the 
larynx was due to his radiation exposure during Operation 
CROSSROADS.  Citing to Health Effects of Exposure to Low 
Levels of Ionizing Radiation (BEIR V), 1990, pages 330-331, 
he asserted that the sensitivity of the larynx to radiation 
carcinogenesis appeared to be relatively low and that no 
significant excess of such cancers had been found in Japanese 
A-bomb survivors or other populations exposed to doses in the 
range below 100 rads.  Using a computer modeling software for 
analysis purposes, he found that it was unlikely that the 
veteran's squamous cell carcinoma of the larynx/vocal cord 
was attributable to exposure to ionizing radiation in 
service. 

In a June 2006 letter, VA's Director, Compensation and 
Pension Service, indicated that she had reviewed the Chief 
Public Health and Environmental Hazards Officer's June 2006 
medical opinion, and based on those findings, opined that 
that there was no reasonable possibility that the veteran's 
squamous cell carcinoma of the larynx/vocal cords had 
resulted from radiation exposure in service.

This matter has resulted in two dose estimates and two 
medical opinions as to the medical likelihood that the 
veteran's cancer of the larynx is related to radiation 
exposure during service.  The competent medical evidence of 
record indicates that it is unlikely that the veteran's 
cancer of the larynx was related to radiation exposure during 
service.  There is no competent medical evidence to suggest 
otherwise.  Accordingly, service connection pursuant to the 
provisions of 38 C.F.R. § 3.311 is not warranted, and there 
is no medical evidence to support service connection on a 
direct basis.

The Board acknowledges the veteran's assertion that he 
incurred cancer of the larynx as a result of his exposure to 
radiation during operation CROSSROADS.  As a lay person, he 
is competent to offer observations as to what happened to him 
when he was exposed to ionizing radiation during service.  
However, the matter of whether past radiation exposure is the 
cause of cancer of the larynx many years later is a complex 
medical matter not susceptible to lay observation and 
requiring a significant degree of medical expertise.  The 
veteran is not competent to offer opinions on complex 
questions of medical diagnosis or causation, and the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In light of the foregoing, the Board finds that entitlement 
to service connection is not warranted on a presumptive basis 
pursuant to 38 C.F.R. §§ 3.307 and 3.309(a) (Chronic 
diseases) or 38 C.F.R. § 3.309(d) (Diseases specific to 
radiation exposed veterans); and that the preponderance of 
the evidence is against service connection for cancer of the 
larynx pursuant to 38 C.F.R. § 3.311 (as a radiogenic 
disease) or on a direct basis (see 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)).  Because the 
preponderance of the evidence is against the claim for 
service connection for postoperative residuals of cancer of 
the larynx, the benefit of the doubt rule is not for 
application in this matter.
 

ORDER

Entitlement to service connection for postoperative residuals 
of cancer of the larynx is denied.



REMAND

The veteran contends he has disability manifested by an 
atrophic left testicle and sterility as a result of confirmed 
ionizing radiation exposure during Operation CROSSROADS.  
Based on his participation in Operation CROSSROADS, he is by 
regulatory definition a radiation exposed veteran.  See 38 
C.F.R. § 3.309(d)(3).  Beginning in the 1980s, the veteran 
has had multiple cancers, including of the skin, lungs, 
bladder, and larynx, some of which have been adjudicated as 
due to his exposure to ionizing radiation during service, and 
others not.

In February 1981, the veteran underwent a VA examination for 
diseases that may be related to his in-service radiation 
exposure.  He indicated in a VA examination checklist that 
his health problems included problems with his sex organs.  
At that time, he did not know of  having any cancers or 
malignant tumors, although he was discovered to have skin 
cancer at the examination.  In a section of the history 
report pertaining to reproduction and family, had wrote that 
he had "never produced a child in my life."  On 
examination, he was noted to have a tender, atrophic left 
testicle.  He was scheduled for a VA urological consultation 
for follow-up.  

In March 1981, the veteran attended a urological examination 
as part of his radiation exposure work-up.  The referring 
physician wrote that the veteran had a painful, atrophic left 
testicle, with a history of having participated in nuclear 
weapons testing in 1946, and that the veteran was apparently 
sterile.  The urologist's report appears to indicate that the 
left testicle was significantly smaller than the right 
testicle.  The diagnosis was epididymis orchitis, chronic.  
No opinion as to the cause of this disease or whether it was 
due to radiation exposure was offered by the consulting 
urologist.  Also, the urologist made no finding as to whether 
the veteran was in fact sterile.

In August 1985 the RO denied the veteran's claim for service 
connection for sterility due to radiation exposure.  He was 
provided notice of this decision in September 1985.  As 
addresses in the INTRODUCTION section of this decision, 
however, the Board is now considering the claim on a de novo 
basis due to liberalizing regulations pertaining to service 
connection for diseases claimed as due to confirmed in-
service radiation exposure.  See Kent v. Nicholson, 20 Vet. 
App. 1, 5-6 (2006).  

In May 2002, the RO received from the veteran a photocopy of 
a report indicated to have been prepared and presented in May 
1983 to the House Veterans Affairs Committee, Subcommittee on 
Oversight and Investigation.  The report was drafted by a Dr. 
A.M. and a layperson, and was presented by Dr. K.M.  The gist 
of the report was that, based on a review of official 
government documents, the government had been careless in 
administering Operation CROSSROADS, and had significantly and 
perhaps intentionally understated the participants' exposure 
to ionizing radiation.  The report cited multiple criticisms 
of Operation CROSSROADS by scientists and safety personnel 
who participated in the program.  The report specifically 
alleged a risk to participants in Operation CROSSROADS of 
radiation-induced damage to the lenses of the eyes, thyroid, 
some lymph nodes, and male gonads.

In a February 2004 letter to the RO, the veteran wrote that 
he was told that he was sterile in 1954 by a private doctor 
who had since passed away.  At his April 2008 Board hearing, 
the veteran testified that while on ship during service, he 
dealt with saltwater every day.  He described an incident in 
which men approached him with Geiger counters, which got 
louder as they came nearer to him.  He stated that he took 
his clothes off, which the men burned, and he was sent to 
take a shower.  The veteran referenced the May 1983 report to 
Congress, described above, indicating that exposure to 
radiation during Operation CROSSROADS was sufficient to 
result in damage to the male gonads.  The veteran testified 
that, after service, he and his wife went to see a doctor 
after not being able to have children for the first 19 years 
of their marriage, and the doctor told him that he was 
sterile.  At the Board hearing, the veteran's representative 
requested that the veteran be scheduled for a VA examination 
to determine if the veteran is sterile.

Because the veteran has cited to "competent scientific or 
medical evidence" (the May 1983 report to Congress) that his 
claimed condition (damage to the male gonads, in this case 
including atrophy of the left testicle and sterility) is a 
radiogenic disease, the development procedures set forth at 
38 C.F.R. § 3.311 are for application.  A remand for 
application of these provisions in therefore warranted.

Additionally, the Board notes that the VCAA notices provided 
to the veteran have not been adequate with respect to his 
claim for service connection for disability manifested by 
atrophy of the left testicle and sterility.  The January 2004 
VCAA notice letter only informed the veteran that the RO 
needed evidence showing that his sterility existed from 
military service to the present time.  A June 2006 VCAA 
letter notified the veteran that he needed to submit new and 
material evidence to reopen his claim, which the Board has 
found not to be the case in light of liberalizing 
regulations.  Further, the letter did not address the 
underlying requirements to substantiate a claim for service 
connection, as would be required regardless of whether new 
and material evidence was required to reopen the claim.  See 
Kent v. Nicholson, 20 Vet. App. 1,  8-11 (2006).  This 
generally includes notifying the veteran that establishing 
service connection requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Id.

Finally, the Board is mindful of the difficulties presented 
by this matter in light of the veteran's advanced age.  
Further, to the extent the veteran may have current 
disability of the reproductive system, such disability may 
have been caused or aggravated by treatment of his service-
connected bladder cancer, to include administration of 
chemotherapy for this service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Accordingly, as development and adjudication of this case 
proceeds, the RO should consider whether a VA examination, as 
requested by the veteran's representative at the April 2008 
Board hearing, may be required and/or otherwise expedite 
development and adjudication of this matter.  See 38 U.S.C.A. 
§ 5103A(d).

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Issue a VCAA notice letter for the issue 
of entitlement to disability manifested by 
an atrophic left testicle and sterility, 
claimed as due to radiation exposure, in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159, 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The veteran 
must be apprised of what the evidence must 
show to support a claim for service 
connection (to include on a direct or 
secondary basis), the division of 
responsibility between him and VA in 
obtaining such evidence, and specifically 
requested to send any pertinent evidence in 
his possession to VA.  The veteran should 
also be provided an explanation as to the 
type of evidence that is needed to establish 
both a disability rating and an effective 
date, per Dingess.

2.  The veteran's claimed condition should 
be considered a radiogenic disease in a 
radiation-exposed veteran, and all 
required development should be conducted 
pursuant to 38 C.F.R. § 3.311, including 
providing a dose estimate of radiation to 
the veteran's reproductive system as a 
result of participation of Operation 
CROSSROADS and obtaining the required 
medical opinions as to the likelihood that 
such radiation resulted in the veteran's 
atrophy of the left testicle, chronic 
epididymis orchitis, or claimed sterility.

3.  If deemed necessary by the RO for 
purposes of adjudication of the veteran's 
claim, and/or if such would promote 
expeditious development and adjudication 
of the veteran's claim in light of his 
advanced age, the veteran should be 
provided a VA examination for the purpose 
of determining whether the veteran has a 
disability of the reproductive system that 
is at least as likely as not (whether 
there is a 50 percent or greater 
probability) due to radiation exposure 
during service, or is caused or aggravated 
(chronic worsening as opposed to temporary 
flare-ups) by any service connected 
disability, to include, for example, 
administration of chemotherapy for his 
service-connected bladder cancer.

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

If any requested opinion cannot be provided 
without resort to pure speculation, the 
examiner should so state.

4.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


